___________

                             No. 95-2599
                             ___________


United States of America,         *
                                  *
          Appellee,               *
                                  *   Appeal from the United States
     v.                           *   District Court for the
                                  *   Western District of Missouri.
Ernest Lee Mason,                 *
                                  *        [TO BE PUBLISHED]
          Appellant.              *

                             __________

                    Submitted:   January 9, 1996

                        Filed: January 29, 1996
                              __________

Before MAGILL, REAVLEY,* and HANSEN, Circuit Judges.

                             ___________


PER CURIAM.


     Ernest Lee Mason appeals the fifty-seven-month sentence
imposed pursuant to the Sentencing Guidelines after he pled guilty
to bank robbery. Mason contends that the district court1 erred in
placing him in criminal history category II for sentencing
purposes. We affirm.


     Mason was indicted on January 3, 1995, for bank robbery in
violation of 18 U.S.C. § 2113(a) & (d) (1988). He pled guilty on
January 25, 1995, and at sentencing the district court assessed


     *THE HONORABLE THOMAS M. REAVLEY, United States Circuit
     Judge for the Fifth Circuit, sitting by designation.
     1
      The Honorable Howard F. Sachs, United States District Judge
for the Western District of Missouri.
three criminal history points, placing him in criminal history
category II.   He received one point for a prior violation of a
local ordinance banning marijuana possession, see U.S.S.G.
§§ 4A1.1(c), 4A1.2(c)(1) (1994), and two points for committing the
present offense (bank robbery) during his two-year unsupervised
probation term for the ordinance violation, see U.S.S.G.
§ 4A1.1(d). Given Mason's offense level of 24, this resulted in a
sentencing range of fifty-seven to seventy-one months. A fifty-
seven-month sentence was imposed.


     Mason contends that violations of local ordinances are not
crimes under Missouri law, and thus he should not have received the
one criminal history point.    However, this Court has held that
violations of local ordinances, even if not crimes under state law,
do count for sentencing purposes so long as a probation term of at
least one year was imposed, because the effect of local violations
for sentencing purposes is a matter of federal law. United States
v. Rayner, 2 F.3d 286, 287-88 (8th Cir. 1993) (applying U.S.S.G.
§ 4A1.2(c)(1), which states that one criminal history point shall
be added for violations of local ordinances, where a term of
probation of at least one year is imposed).


     In the present case, a probation term of two years was imposed
for the ordinance violation.      Mason contends that Rayner was
erroneously decided and that this panel should overrule Rayner,
which of course our panel cannot do; see United States v. Wright,
22 F.3d 787, 788 (8th Cir. 1994) (panel is bound by prior Eighth
Circuit precedent unless overruled by the court sitting en banc).
Thus, Rayner and § 4A1.2(c)(1) foreclose Mason's argument.


     Mason next argues that the district court's assessment of two
criminal history points because the bank robbery was committed
during a term of probation was erroneous, as Mason's probation was
unsupervised. However, the term "probation" as used in U.S.S.G.
§ 4A1.1(d) encompasses both "supervised" and "unsupervised"

                               -2-
probation. See United States v. Lloyd, 43 F.3d 1183, 1187-88 (8th
Cir. 1994) (applying application note 4 to § 4A1.1, which states
that active supervision for probation is not required). Thus, this
argument is foreclosed as well.


     Accordingly, the judgment of the district court is affirmed.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-